Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-7, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odnoblyudov et al. (Pub No. US 2018/0204941 A1,hereinafter Odnoblyudov) and further in view of Asada et al. (Pub No. US 2018/0287014 A1, hereinafter Asada) and further in view of Dong et al. (Pub No. US 2018/0323337 A1, hereinafter Dong).
With regards to claim 1, Odnoblyudov teaches a high electron mobility transistor device, comprising:  
2a substrate (see Fig. 7, substrate 110 for example);  
a buffer layer disposed over the substrate (see Fig. 7, buffer layer 120 or 130 for example over substrate 110);
3a plurality of pairs of alternating layers disposed over the buffer layer, wherein 4each pair of alternating layers comprises a carbon-doped gallium nitride layer and an 5undoped gallium nitride layer, and a topmost layer of the pairs of alternating layers is a topmost undoped gallium nitride layer (see Fig. 
an AlGaN layer disposed over the topmost undoped gallium nitride layer (see Fig. 7, AlGaN layer 160 shown over 144); and
8a gallium nitride layer disposed over the AlGaN layer, wherein the AlGaN layer is in contact with the gallium nitride layer and the topmost undoped gallium nitride layer (see Fig. 7, gallium nitride layer 170 over AlGaN layer 160).
Odnoblyudov, however, does not disclose that AlGaN is can be a stress-relief layer.
In the same field of endeavor, Dong teaches how AlGaN is a stress-relieving material for undoped GaN material (see ¶36, for example).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that AlGaN acts as a stress-reliever for GaN layers as taught by Dong.
	Odnoblyudov also does not teach wherein the buffer layer comprises a gradient buffer layer disposed over a superlattice buffer layer, and wherein the superlattice buffer layer comprises a plurality of pairs of AlN layers and AlGaN layers, the gradient buffer layer comprises a plurality of AlGaN layers with different concentrations, and one of the plurality of AlGaN layers of the gradient buffer layer is in contact with one of the AlN layers of the superlattice buffer layer
	In the same field of endeavor, Asada teaches a configuration in which the buffer layer comprises of a gradient layer over a superlattice and with a superlattice buffer with plurality of pairs of AlN and AlGaN layers with the gradient buffer layer comprising of a plurality of AlGaN layers with different concentrations, with one of the AlGaN layers of the gradient buffer layer is in contact with one of the AlN layers of the superlattice buffer layer (see Fig. 1, gradient layer 131/132 as a plurality of AlGaN layers and with varying concentrations, see ¶66-¶70, superlattice buffer layer 12 comprised of 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a buffer layer comprised of a gradient layer over a superlattice layer in order to control the formation of cracks due to potential lattice mismatches or thermal expansion differences.

With regards to claim 2, Odnoblyudov teaches the high electron mobility transistor device as claimed in claim 1, wherein 2the stress-relief layer is an aluminum-containing layer (see Fig. 7, layer 160 has Al).

With regards to claim 3, Odnoblyudov teaches the high electron mobility transistor device as claimed in claim 2, wherein 2the aluminum-containing layer comprises aluminum nitride (AIN), aluminum gallium 3nitride (AlGaN), or a combination thereof (see Fig. 7, layer 160 is AlGaN).

With regards to claim 5, Odnoblyudov is silent teaching the high electron mobility transistor device as claimed in claim 1, wherein 2a thickness of the stress-relief layer ranges from 0.1 nm to 10 nm.
It would have been obvious to one of ordinary skill to determine the optimum thickness (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, the claimed thickness provides a specific amount of stress-relief that is required for a particular application.

With regards to claim 6, Odnoblyudov is silent teaching the high electron mobility transistor device as claimed in claim 1, wherein 2a thickness of the carbon-doped gallium nitride layer ranges from 1 nm to 600 nm, 3and a thickness of the undoped gallium nitride layer ranges from 1 nm to 200 nm.
It would have been obvious to one of ordinary skill to determine the optimum thickness (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, the claimed thickness provides a specific form factor that is required for a particular application.

With regards to claim 7, Odnoblyudov is silent teaching the high electron mobility transistor device as claimed in claim 1, wherein 2a ratio of a thickness of the carbon-doped gallium nitride layer to a thickness of the undoped gallium nitride layer ranges from 3.5 to 5.
It would have been obvious to one of ordinary skill to determine the optimum ratios of thickness (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, the claimed thickness ratios provides a specific form factor that is required for a particular application.

With regards to claim 13, Odnoblyudov teaches the high electron mobility transistor device as claimed in claim 1, further 2comprising:  
3a barrier layer disposed over the gallium nitride layer (see Fig. 7, barrier layer 160 for example over gallium nitride layer 144);
a source, a drain, and a gate disposed over the barrier layer (see Fig. 7, see ¶32, cap layer 170 with enhancement-mode devices such as MOSFETs which include a source/drain/gate).

With regards to claim 14, Odnoblyudov teaches a method for forming high electron mobility transistor devices, 2comprising:  
3forming a substrate (see Fig. 7, substrate 110);  
a buffer layer disposed over the substrate (see Fig. 7, buffer layer 120 or 130 for example over substrate 110);
4forming a plurality of pairs of alternating layers over the buffer layer, wherein 5each pair of alternating layers comprises a carbon-doped gallium nitride layer and an undoped gallium nitride layer, and a topmost layer of the pairs of alternating layers is a topmost undoped gallium nitride layer (see Fig. 7, plurality of alternating layers 740, topmost layer of layers 740 is undoped gallium nitride layer 144);  15Client's Docket No.: 106075Im TT's Docket No.: 05 16-A2566'7US/F/J-Ting Hsueh/Dean 
forming at least one AlGaN layer over the topmost undoped gallium nitride layer (see Fig. 7, AlGaN layer 160);
789forming a gallium nitride layer over the AlGaN layer, wherein the AlGaN layer is in contact with the gallium nitride layer and the topmost undoped gallium nitride layer (see Fig. 7, gallium nitride layer 170 formed over AlGaN layer 160 wherein 160 is in contact with 170 and 144).
	Odnoblyudov, however, does not disclose that AlGaN is can be a stress-relief layer.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to recognize that AlGaN acts as a stress-reliever for GaN layers as taught by Dong.
Odnoblyudov also does not teach wherein the buffer layer comprises a gradient buffer layer disposed over a superlattice buffer layer, and wherein the superlattice buffer layer comprises a plurality of pairs of AlN layers and AlGaN layers, the gradient buffer layer comprises a plurality of AlGaN layers with different concentrations, and one of the plurality of AlGaN layers of the gradient buffer layer is in contact with one of the AlN layers of the superlattice buffer layer
	In the same field of endeavor, Asada teaches a configuration in which the buffer layer comprises of a gradient layer over a superlattice and with a superlattice buffer with plurality of pairs of AlN and AlGaN layers with the gradient buffer layer comprising of a plurality of AlGaN layers with different concentrations, with one of the AlGaN layers of the gradient buffer layer is in contact with one of the AlN layers of the superlattice buffer layer (see Fig. 1, gradient layer 131/132 as a plurality of AlGaN layers and with varying concentrations, see ¶66-¶70, superlattice buffer layer 12 comprised of alternating AlN and AlGaN layers, see ¶62-¶63, one of the AlGaN layers of 131/132 in contact with AlN layer of 12, see ¶62-¶63 again) 
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a buffer layer comprised of a gradient layer over a superlattice layer in order to control the formation of cracks due to potential lattice mismatches or thermal expansion differences.

With regards to claim 17, Odnoblyudov is silent teaching the method as claimed in claim 14, wherein a thickness of the stress- 2relief layer ranges from 0.1 nm to 10 nm.
In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, the claimed thickness provides a specific amount of stress-relief that is required for a particular application.

With regards to claim 18, Odnoblyudov is silent teaching The method as claimed in claim 14, wherein a thickness of the carbon- 2doped gallium nitride layer ranges from 1 nm to 600 nm, a thickness of the undoped 3gallium nitride layer ranges from 1 nm to 200 nm, and a ratio of the thickness of the 4carbon-doped gallium nitride layer to the thickness of the undoped gallium nitride 5layer ranges from 3.5 to 5.
It would have been obvious to one of ordinary skill to determine the optimum thickness and ratios (see In re Aller, Lacey, and Hall (10 USPQ 233-237).  It is not inventive to discover optimum or workable ranges by routine experimentation.  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical (see In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed. Cir. 1990)).  Here, the claimed thicknesses and ratios provide a specific form factor that is required for a particular application.

4, 8, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odnoblyudov, Dong, and Asada as applied to claim 1 above, and further in view of Jain et al. (Pub No. US 2019/0019917 A1, hereinafter Jain).
With regards to claim 4, Odnoblyudov is silent teaching the high electron mobility transistor device as claimed in claim 1, further comprising another stress-relief layer is disposed between every two pairs of alternating layers.
In the same field of endeavor, Jain teaches how a stress-relief layer is disposed between every two pairs of alternating layers (see Fig. 4G, stress-relief layer 18B between two pairs 50A+52A and 50B+52B).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to incorporate a stress-relief layer to be disposed between two pairs in order to reduce the amount of stress between the pairs of alternating layers to minimize mechanical failure.

With regards to claim 8, Odnoblyudov is silent teaching the high electron mobility transistor device as claimed in claim 1, further 2comprising a nucleation layer disposed between the substrate and the plurality of pairs 3of alternating layers.
In the same field of endeavor, Jain teaches how a buffer / nucleation layer is useful because it provides a transition to accommodate a lattice mismatch (see ¶36).
Therefore, it would have been obvious to a person having ordinary skill to incorporate a buffer / nucleation layer since it can provide a transition to accommodate a lattice mismatch as taught by Jain.

With regards to claim 9, Jain teaches the high electron mobility transistor device as claimed in claim 8, wherein 2the nucleation layer comprises aluminum nitride (AIN), aluminum gallium nitride 3(AlGaN), or a combination thereof (see ¶36).

With regards to claim 11, Jain teaches the high electron mobility transistor device as claimed in claim 1, 2wherein the buffer layer comprises gallium nitride (GaN), aluminum nitride (AIN), 3aluminum gallium nitride (AlGaN), or a combination thereof (see ¶36).

Claims 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odnoblyudov, Dong, and Asada as applied to claim 14 above, and further in view of Jain.
With regards to claim 15, Odnoblyudov teaches the method as claimed in claim 14, wherein the plurality of pairs of 2alternating layers comprises aluminum nitride, aluminum gallium nitride, or a 3combination thereof (see ¶30), but is silent teaching the stress-relief layer comprises aluminum nitride, 4aluminum gallium nitride, or a combination thereof.
In the same field of endeavor, Jain teaches how alternating layers can be aluminum nitride / aluminum gallium nitride, or a combination thereof (see ¶30, also see Fig. 4G).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to utilize the claimed materials for the alternating layers since doing so would provide some specific conductivity of the semiconductor materials required for a particular purpose as well as tailor the device to have a tolerance of stresses.

	With regards to claim 16, Odnoblyudov is silent teaching the method as claimed in claim 14, further comprising forming another stress- 2relief layer between every two pairs of alternating layers.
	In the same field of endeavor, Jain teaches a configuration in which stress-relief layers are between two pairs of alternating layers (see Fig. 4G, stress-relief layer 18B between two pairs 50A+52A and 50B+52B).


With regards to claim 19, Odnoblyudov is silent teaching the method as claimed in claim 14, further comprising forming a 2nucleation layer between the substrate and the plurality of pairs of alternating layers, 3wherein the nucleation layer comprises aluminum nitride, aluminum gallium nitride, 4or a combination thereof.
In the same field of endeavor, Jain teaches how a buffer / nucleation layer comprised of AlGaN is useful because it provides a transition to accommodate a lattice mismatch (see ¶36).
Therefore, it would have been obvious to a person having ordinary skill to incorporate a buffer / nucleation layer comprised of AlGaN since it can provide a transition to accommodate a lattice mismatch as taught by Jain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML